Citation Nr: 0900219	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board observes that, in an August 2001 rating decision, 
the RO denied, in pertinent part, the veteran's claim of 
service connection for tinnitus.  The veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for tinnitus is as stated on the title 
page.  It appears that, in the currently appealed rating 
decision issued in September 2005, the RO confirmed and 
continued the prior denial of the veteran's service 
connection claim for tinnitus.  Regardless of the RO's 
actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently does not experience any right leg 
disability which could be attributed to active service.


CONCLUSION OF LAW

A right leg disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2004 and in March and July 2005, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed right leg 
disability to active service and noted other types of 
evidence the veteran could submit in support of his claim.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for a 
right leg disability.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's service connection claim for a right 
leg disability is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.

The veteran has contended that he was treated at Hunters 
Point Navy Yard, San Diego, California, and at "Kaiser-
Permanente Medical" in Oakland, California, from 1959 to 
1966 for his claimed right leg disability.  As the RO noted 
in a deferred rating decision dated in June 2005, the veteran 
did not provide the complete mailing addresses for either of 
these facilities.  The RO also noted that the veteran was 
contending that he had received treatment for his claimed 
right leg disability before and after active service.  The RO 
sent the veteran a letter in July 2005 requesting the 
complete mailing addresses for these facilities and the 
specific year(s) of treatment for his claimed right leg 
disability; he did not respond.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran was provided a VA examination in June 2005 which 
addressed the contended causal relationship between his 
claimed right leg disability and active service.  Although 
the Board acknowledges that the VA examiner did not have 
access to the veteran's service medical records when he 
examined the veteran in June 2005, this examiner was 
"informed of the relevant facts" regarding the veteran's 
in-service treatment for a lipoma in the right leg.  See 
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008), at p. 10 (emphasis in original); see also Snuffer 
v. Gober, 10 Vet. App. at 403-04 (holding that review of 
claims file not required where it would not change the 
objective and dispositive findings made during a medical 
examination).  Thus, the Board concludes that additional 
examinations are not necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred a right leg disability 
during active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that, at his pre-
induction physical in September 1961, his medical history 
included occasional leg cramps which were not considered 
disabling.  Clinical evaluation of the veteran was normal 
except for a tattoo.  In July 1963, the veteran complained of 
pain in the right leg above his ankle.  X-rays of the right 
ankle were normal.  The diagnosis was lipoma.  He declined 
surgical removal of the lipoma and was advised to return if 
the pain returned or if the lipoma got larger.  At the 
veteran's separation physical examination in October 1963, he 
denied any relevant medical history.  Clinical evaluation was 
normal.  

The post-service medical evidence shows that, on VA 
examination in June 2005, the VA examiner stated that, 
although the veteran's service medical records were not 
available, they allegedly showed that he was diagnosed as 
having a lipoma in the right leg at the right medial 
pretibial area.  Physical examination of the right leg below 
the knee showed no evidence of a lipoma or any tumor on the 
right lower leg from the entire pretibial area to the calf.  
"The [veteran] has stated that the area goes up and down, 
but agreed that at this point in time there was nothing 
abnormal present on his right lower leg.  Therefore, there is 
no evidence of disability or disease in my impression of what 
is going on in this [veteran]."  The examination was normal.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
leg disability.  The veteran's service medical records show 
that he was treated during active service in July 1963 for a 
lipoma in the right leg; at that time, x-rays of the right 
ankle were normal and the veteran was advised to return if 
his right leg pain returned or if the lipoma got larger.  The 
veteran was clinically normal at his separation physical 
examination in October 1963 so his lipoma appears to have 
resolved with in-service treatment.  Following active 
service, the veteran was treated for right leg complaints in 
June 2005, or more than 40 years after his service separation 
in November 1963.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

When examined in June 2005, the veteran's right leg below the 
knee was completely normal.  The VA examiner found no 
evidence of a lipoma or any other tumor in the right lower 
leg and the veteran agreed with this examiner that "there 
was nothing abnormal present" on the right lower leg at this 
examination.  Because physical examination of the veteran's 
right leg was normal, the VA examiner concluded that there 
was no evidence of right leg disability.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current right leg disability which could be attributed to 
active service, the Board finds that service connection for a 
right leg disability is not warranted.

Additional evidence in support of the veteran's service 
connection claim for a right leg disability is his own lay 
assertions and September 2008 Board hearing testimony.  As a 
lay person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), and Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right leg disability 
is denied.


REMAND

The veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim of service 
connection for tinnitus.  See 38 C.F.R. § 3.156(a) (2008).  
To date, however, the veteran has not been notified of the 
relevant definition of new and material evidence, the reasons 
for the prior denial of the claim of service connection for 
tinnitus, and the evidence needed to substantiate the 
underlying claim of service connection.  See Kent  v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds 
that, on remand, the RO/AMC should provide appropriate notice 
of the Kent requirements to the veteran and his service 
representative.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, provide 
appropriate notice on the issue of whether 
new and material evidence has been 
received to reopen a claim of service 
connection for tinnitus.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  A copy 
of the notice letter must be included in 
the claims file.

2.  After conducting any indicated 
development, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


